Mb. Justice Yantis delivered the opinion of the court: Claimant in this cause was employed as a plumbing foreman at the Southern Illinois Penitentiary at Menard, Illinois, and on November 25, 1931, while engaged in the performance of his duties, received a sprain to his shoulder, which eventually resulted in necessitating an operation. Claimant was earning Sixty-five Dollars ($65.00) per week, under which Fifteen Dollars ($15.00) weekly compensation would be payable. He had two children under sixteen years of age, and under Item 3, Paragraph J of Section 8 of the Workmen’s Compensation Act, payable compensation is increased to Sixteen Dollars ($16.00) per week. It is admitted by the Attorney General’s office that the claimant comes within the limitations of the Workmen’s Compensation Act. Bnt it appears from the record that the claim is barred under the Statute of Limitations under the provisions of the Workmen’s Compensation Act, same not having been filed within a year as prescribed by such Act, i. e. not filed until April 27, 1933. The claim is therefore dismissed without an award.